        Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 1 of 10




     $)),'$9,7 2) 63(&,$/ $*(17 %5,$1 3 +,**,16 ,1 6833257 2) $1
         $33/,&$7,21 )25 $ &203/$,17 $1' $55(67 :$55$17


       , %ULDQ 3 +LJJLQV GHSRVH DQG VWDWH DV IROORZV

                      ,1752'8&7,21 $1' $*(17 %$&.*5281'

             , DP HPSOR\HG DV D 6SHFLDO $JHQW ZLWK WKH %XUHDX RI $OFRKRO 7REDFFR )LUHDUPV

DQG ([SORVLYHV ³$7)´  8QLWHG 6WDWHV 'HSDUWPHQW RI -XVWLFH DQG KDYH EHHQ VR HPSOR\HG VLQFH

 , DP UHVSRQVLEOH IRU WKH LQYHVWLJDWLRQ RI YLRODWLRQV RI DQG WKH HQIRUFHPHQW RI WKH IHGHUDO

ILUHDUPV ODZV , DP SUHVHQWO\ DVVLJQHG WR WKH %ULGJHZDWHU )LHOG 2IILFH DQG VSHFLILFDOO\ IRFXV RQ

FULPHV RI YLROHQFH SHUSHWUDWHG E\ IHORQV DQG RWKHUZLVH SURKLELWHG SHUVRQV ZKR LOOHJDOO\ SRVVHVV

DQGRU SXUFKDVH ILUHDUPV FULPLQDO RUJDQL]DWLRQV JDQJV DQG QDUFRWLFV WUDIILFNLQJ JURXSV LQ XUEDQ

DUHDV SODJXHG E\ FULPH $GGLWLRQDOO\ , KDYH SDUWLFLSDWHG LQ QXPHURXV LQYHVWLJDWLRQV IRFXVLQJ RQ

QDUFRWLFV WUDIILFNLQJ VWUHHW JDQJV DQG LOOHJDO ILUHDUPV $V D IHGHUDO DJHQW , DP DXWKRUL]HG WR

LQYHVWLJDWH YLRODWLRQV RI 8QLWHG 6WDWHV ODZV DQG WR H[HFXWH ZDUUDQWV LVVXHG XQGHU WKH DXWKRULW\ RI

WKH 8QLWHG 6WDWHV

             'XULQJ P\ WHQXUH ZLWK WKH $7) , KDYH ZULWWHQ DQGRU SDUWLFLSDWHG LQ WKH

H[HFXWLRQ RI QXPHURXV VWDWH DQG IHGHUDO VHDUFK ZDUUDQWV DQG KDYH GHEULHIHG PDQ\ GHIHQGDQWV

LQIRUPDQWV DQG ZLWQHVVHV ZLWK SHUVRQDO NQRZOHGJH UHJDUGLQJ ILUHDUPV DQG QDUFRWLFV

WUDIILFNLQJ DQG WKH RSHUDWLRQ RI ILUHDUPV DQGRU QDUFRWLFV WUDIILFNHUV , KDYH DOVR UHFHLYHG

WUDLQLQJ WKURXJK P\ SRVLWLRQ DV DQ $7) 6SHFLDO $JHQW LQYROYLQJ ILUHDUPV DQG QDUFRWLFV

WUDIILFNLQJ


 2Q -XO\   LQ FRQQHFWLRQ ZLWK DQ H[WHQVLRQ RI D FLYLO UHVWUDLQLQJ RUGHU LQ DQ XQUHODWHG
GRPHVWLF PDWWHU -XGJH 0DULDQQH & +LQNOH PDGH DQ DGYHUVH FUHGLELOLW\ ILQGLQJ DJDLQVW WKH
DIILDQW Higgins v. Higgins, 'RFNHW 1R 5 :REXUQ 'LVWULFW &RXUW

                                                
        Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 2 of 10




             $GGLWLRQDOO\ , KDYH KDG H[WHQVLYH H[SHULHQFH LQYHVWLJDWLQJ ILUHDUPV DQG GUXJ

WUDIILFNHUV   6LQFH MRLQLQJ WKH $7) , KDYH SDUWLFLSDWHG LQ QXPHURXV JXQ WUDIILFNLQJ

LQYHVWLJDWLRQV ERWK DV D FDVH DJHQW DFWLQJ LQ DQ XQGHUFRYHU FDSDFLW\ DQG LQ D VXEVLGLDU\ UROH

, KDYH DOVR SHUVRQDOO\ SDUWLFLSDWHG LQ PDQ\ DVSHFWV RI QDUFRWLFV LQYHVWLJDWLRQV LQFOXGLQJ

VXUYHLOODQFH XVLQJ FRQILGHQWLDO LQIRUPDQWV DQG FRRSHUDWLQJ ZLWQHVVHV DQG ZULWLQJ DQG

H[HFXWLQJ VHDUFKZDUUDQWV

             %DVHG RQ P\ WUDLQLQJ DQG H[SHULHQFH , DP DZDUH WKDW  86&   PDNHV LW D

IHGHUDO RIIHQVH WR IRUFLEO\ DVVDXOW UHVLVW RSSRVH LPSHGH LQWLPLGDWH RU LQWHUIHUH ZLWK D IHGHUDO

RIILFHU ZKLOH WKDW RIILFHU LV HQJDJHG LQ WKH SHUIRUPDQFH RI RIILFLDO GXWLHV ZLWK KLJKHU VWDWXWRU\

PD[LPXP WHUPV RI LPSULVRQPHQW LI GXULQJ VXFK DFWV WKH LQGLYLGXDO LQWHQGHG WR FRPPLW DQRWKHU

RIIHQVH XVHG D GHDGO\ RU GDQJHURXV ZHDSRQ RU LQIOLFWHG ERGLO\ LQMXU\

                                  385326( 2) $)),'$9,7

             7KLV DIILGDYLW LV EHLQJ VXEPLWWHG LQ VXSSRUW RI DQ DSSOLFDWLRQ IRU WKH LVVXDQFH RI D

FULPLQDO FRPSODLQW DJDLQVW DQG DUUHVW ZDUUDQW IRU 7\NHDP -$&.621 ³-$&.621´ 

             $V VHW IRUWK EHORZ , KDYH SUREDEOH FDXVH WR EHOLHYH DQG , GR LQ IDFW EHOLHYH WKDW

RQ RU DERXW -XO\   ZKLOH PHPEHUV RI WKH 0DVVDFKXVHWWV 6WDWH 3ROLFH ³063´  DW OHDVW RQH

RI ZKRP ZDV DOVR DFWLQJ DV D GHSXWL]HG IHGHUDO ODZ HQIRUFHPHQW RIILFHU DQG RWKHU ODZ HQIRUFHPHQW

RIILFHUV ZHUH DWWHPSWLQJ WR SHUIRUP WKHLU GXWLHV DV SDUW RI DQ RQJRLQJ IHGHUDO ILUHDUPVUHODWHG

LQYHVWLJDWLRQ -$&.621 YLRODWHG  86&   LQ $YRQ 0DVVDFKXVHWWV ZKHQ KH RSHUDWHG D

YHKLFOH ZLWK VXFK IRUFH WKDW D GHSXWL]HG IHGHUDO ODZ HQIRUFHPHQW RIILFHU ZDV GUDJJHG IRU VHYHUDO

IHHW DQG VXEVHTXHQWO\ WKURZQ WR WKH JURXQG WKHUHE\ DVVDXOWLQJ KLP DQG RWKHUZLVH LQWHUIHULQJ ZLWK

KLV ODZ HQIRUFHPHQW GXWLHV


                                                 
         Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 3 of 10




       7.      7KH LQIRUPDWLRQ FRQWDLQHG LQ WKLV DIILGDYLW LV EDVHG RQ P\ SHUVRQDO REVHUYDWLRQV

DQG UHYLHZ RI UHFRUGV P\ WUDLQLQJ DQG H[SHULHQFH DQG LQIRUPDWLRQ REWDLQHG IURP RWKHU DJHQWV

DQG ZLWQHVVHV 7KH GDWHV DQG WLPHV LQ WKLV DIILGDYLW DUH DSSUR[LPDWH 7KLV DIILGDYLW LV VXEPLWWHG

IRU WKH OLPLWHG SXUSRVH RI HVWDEOLVKLQJ SUREDEOH FDXVH IRU WKH LVVXDQFH RI WKH UHTXHVWHG FULPLQDO

FRPSODLQW DQG DUUHVW ZDUUDQW DQG GRHV QRW VHW IRUWK DOO RI P\ NQRZOHGJH DERXW WKLV PDWWHU

   352%$%/( &$86( 72 %(/,(9( 7+$7 $ )('(5$/ &5,0( :$6 &200,77('

             6HDQ 3 +HDO\ LV D 7URRSHU ZLWK WKH 063 FXUUHQWO\ DVVLJQHG WR WKH $7) DV D 7DVN

)RUFH 2IILFHU ³7)2´ ³7)2 +HDO\´  7)2 +HDO\ KDV EHHQ DQ $7) 7)2 IRU DSSUR[LPDWHO\ 

\HDUV DQG ZLWK WKH 0DVVDFKXVHWWV 6WDWH 3ROLFH IRU DSSUR[LPDWHO\  \HDUV +H ZDV LQLWLDOO\ VZRUQ

LQ RQ 'HFHPEHU   DQG UHDSSURYHG RQ )HEUXDU\   'XULQJ WKDW WLPH 7)2 +HDO\ KDV

EHHQ LQYROYHG LQ QXPHURXV LQYHVWLJDWLRQV RI YLRODWLRQV RI IHGHUDO ILUHDUPV H[SORVLYHV DQG

FRQWUROOHG VXEVWDQFH ODZV &XUUHQWO\ 7)2 +HDO\ LV DVVLJQHG WR D JURXS LQ WKH %RVWRQ )LHOG

'LYLVLRQ RI WKH $7) WKDW LQ SDUW ZRUNV ZLWK RWKHU IHGHUDO VWDWH DQG ORFDO SROLFH GHSDUWPHQWV LQ

DQG DURXQG WKH &LW\ RI %RVWRQ WR LQYHVWLJDWH DQG SURVHFXWH YLRODWLRQV RI WKH IHGHUDO ILUHDUPV

H[SORVLYHV DQG FRQWUROOHG VXEVWDQFH ODZV ,Q KLV FDSDFLW\ DV DQ $7) 7)2 7)2 +HDO\ KDV EHHQ

VZRUQ LQ DV D 6SHFLDO 'HSXW\ 8QLWHG 6WDWHV 0DUVKDO FRQGXFWHG LQWHUYLHZV H[HFXWHG VHDUFK

ZDUUDQWV DQG PDGH DUUHVWV 7)2 +HDO\ LV LQ UHJXODU FRPPXQLFDWLRQ ZLWK KLV 7)2 VXSHUYLVRU DW

WKH $7) DORQJ ZLWK RWKHU IHGHUDO ODZ HQIRUFHPHQW RIILFHUV RQ WKH WDVN IRUFH DQG ZLWK RWKHU $7)

DJHQWV DVVLJQHG WR GLIIHUHQW ILHOG RIILFHV

             'XULQJ -XO\  7)2 +HDO\ UHFHLYHG LQIRUPDWLRQ IURP 6SHFLDO $JHQWV DVVLJQHG

WR WKH $7) )LHOG 2IILFH LQ +DUULVEXUJ 3HQQV\OYDQLD UHJDUGLQJ 7\NHDP -$&.621 GDWH RI ELUWK

;;;; ZLWK D UHVLGHQWLDO DGGUHVV RI  :LQWHU 6WUHHW %URFNWRQ 0DVVDFKXVHWWV D VXEMHFW


                                                
        Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 4 of 10




WKH\ ZHUH LQYHVWLJDWLQJ IRU PXOWLSOH YLRODWLRQV RI IHGHUDO ILUHDUPV ODZV $V SDUW RI WKH RQJRLQJ

$7) ILUHDUPVUHODWHG LQYHVWLJDWLRQ 7)2 +HDO\ ZDV LQVWUXFWHG WR FROOHFW LQWHOOLJHQFH RQ

-$&.621 DQG GLG VR

           %DVHG RQ WKH RQJRLQJ $7) ILUHDUPVUHODWHG LQYHVWLJDWLRQ -$&.621 LV D NQRZQ

&DVWOHJDWH 5RDG VWUHHW JDQJ PHPEHU 7KH &DVWOHJDWH 5RDG VWUHHW JDQJ LV D YLROHQW FULPLQDO VWUHHW

JDQJ RSHUDWLQJ LQ YDULRXV FRPPXQLWLHV LQ DQG VXUURXQGLQJ WKH FLW\ RI %RVWRQ 0DVVDFKXVHWWV

           , KDYH UHYLHZHG -$&.621¶V FULPLQDO UHFRUG DV PDLQWDLQHG E\ WKH 0DVVDFKXVHWWV

&ULPLQDO +LVWRU\ 6\VWHPV %RDUG $FFRUGLQJ WR WKRVH UHFRUGV -$&.621 LV D FRQYLFWHG IHORQ

DQG FXUUHQWO\ RQ 6XSHULRU &RXUW 3UREDWLRQ UHVXOWLQJ IURP DQ DUPHG UREEHU\ FRQYLFWLRQ LQ 6XIIRON

6XSHULRU &RXUW

           , DP DZDUH WKDW UHFRUGV LQGLFDWH WKDW D )RUG )XVLRQ EHDULQJ 3HQQV\OYDQLD

5HJLVWUDWLRQ /*0 LV UHJLVWHUHG LQ -$&.621¶V QDPH

           2Q -XO\   DV SDUW RI WKH RQJRLQJ $7) ILUHDUPVUHODWHG LQYHVWLJDWLRQ 7)2

+HDO\ ZDV LQIRUPHG E\ DQ $7) 6SHFLDO $JHQW IURP WKH +DUULVEXUJ 3HQQV\OYDQLD $7) )LHOG

2IILFH WKDW -$&.621 KDG EHHQ REVHUYHG LQ 3HQQV\OYDQLD RSHUDWLQJ D 0LWVXELVKL 2XWODQGHU

EHDULQJ 0DVVDFKXVHWWV 5HJLVWUDWLRQ *: DQG WKDW LQYHVWLJDWRUV EHOLHYHG WKDW -$&.621 KDG

OHIW WKH 3HQQV\OYDQLD DUHD DQG ZDV SUHVHQWO\ RQ KLV ZD\ EDFN WR 0DVVDFKXVHWWV

           /DWHU WKDW GD\ -XO\    7)2 +HDO\ OHDUQHG WKURXJK OLFHQVH SODWH UHDGHU KLW

UHSRUWV WKDW D 0LWVXELVKL 2XWODQGHU EHDULQJ 0DVVDFKXVHWWV 5HJLVWUDWLRQ *: ZDV LQ

0DVVDFKXVHWWV RQ WKDW GD\

           2Q 0RQGD\ -XO\   DW DSSUR[LPDWHO\  SP DV SDUW RI WKH RQJRLQJ $7)

ILUHDUPVUHODWHG LQYHVWLJDWLRQ 7)2 +HDO\ DQG RWKHU LQYHVWLJDWRUV FRQGXFWHG VXUYHLOODQFH RI


                                               
        Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 5 of 10




-$&.621 DW KLV UHVLGHQFH DW  :LQWHU 6WUHHW %URFNWRQ 0DVVDFKXVHWWV 7)2 +HDO\ ZDV DFWLQJ

LQ KLV FDSDFLW\ DV ERWK DQ 063 7URRSHU DQG D 7)2 DV D PHPEHU RI WKH $7)¶V %RVWRQ 7DVN )RUFH

LQ FRQQHFWLRQ ZLWK WKH RQJRLQJ $7) ILUHDUPVUHODWHG LQYHVWLJDWLRQ 7)2 +HDO\ KDG EHHQ LQVWUXFWHG

WR FROOHFW LQWHOOLJHQFH UHJDUGLQJ -$&.621

            $W DSSUR[LPDWHO\  SP -$&.621 H[LWHG WKH UHDU GRRU RI KLV UHVLGHQFH +H

ZDV ZHDULQJ EOXH MHDQV D ZKLWH WVKLUW DQG ZKLWH VQHDNHUV DQG ZDV FDUU\LQJ D GDUNFRORUHG J\P

VW\OH EDJ RYHU RQH VKRXOGHU      -$&.621 ZDONHG WR D )RUG )XVLRQ EHDULQJ 3HQQV\OYDQLD

5HJLVWUDWLRQ /0* ORFDWHG LQ D SDUNLQJ ORW DGMDFHQW WR KLV UHVLGHQFH VFDQQHG WKH SDUNLQJ ORW

DQG VXUURXQGLQJ DUHD DQG VXEVHTXHQWO\ SODFHG WKH EDJ LQ WKH WUXQN RI WKH )RUG )XVLRQ %DVHG RQ

KLV WUDLQLQJ DQG H[SHULHQFH 7)2 +HDO\ EHOLHYHG -$&.621 WR EH FRQGXFWLQJ FRXQWHUVXUYHLOODQFH

RI WKH DUHD -$&.621 WKHQ ZDONHG LQWR D FRQYHQLHQFH VWRUH ORFDWHG GLUHFWO\ DFURVV WKH VWUHHW

IURP KLV UHVLGHQFH $IWHU D IHZ PLQXWHV -$&.621 OHIW WKH VWRUH DQG UHWXUQHG WR KLV UHVLGHQFH

$ VKRUW WLPH ODWHU -$&.621 H[LWHG WKURXJK WKH UHDU GRRU RI KLV UHVLGHQFH FDUU\LQJ D GDUNFRORUHG

EDFNSDFN -$&.621 RSHQHG WKH SDVVHQJHU VLGH UHDU GRRU RI WKH )RUG )XVLRQ DQG SODFHG WKH

GDUNFRORUHG EDFNSDFN LQVLGH RI WKH YHKLFOH -$&.621 ZDONHG DURXQG WKH SDUNLQJ ORW DQG DJDLQ

VFDQQHG WKH SDUNLQJ ORW DQG VXUURXQGLQJ DUHD %DVHG RQ KLV WUDLQLQJ DQG H[SHULHQFH 7)2 +HDO\

EHOLHYHG -$&.621 WR DJDLQ EH FRQGXFWLQJ FRXQWHUVXUYHLOODQFH RI WKH DUHD -$&.621 ZHQW LQ

DQG RXW RI WKH YHKLFOH VHYHUDO PRUH WLPHV DQG VXEVHTXHQWO\ GURYH RXW RI WKH SDUNLQJ ORW

            7)2 +HDO\ DQG LQYHVWLJDWRUV IROORZHG -$&.621 DV KH GURYH RQ 5RXWH  LQWR WKH

WRZQ RI $YRQ 0DVVDFKXVHWWV 7)2 +HDO\ REVHUYHG WKDW WKH YHKLFOH ZDV WUDYHOLQJ  PLOHV SHU

KRXU LQ D ]RQH ZLWK D SRVWHG VSHHG OLPLW RI  PLOHV SHU KRXU DQG VXEVHTXHQWO\ DFWLYDWHG KLV

HPHUJHQF\ OLJKW DQG FRQGXFWHG D PRWRU YHKLFOH VWRS RI -$&.621


                                                
        Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 6 of 10




            7)2 +HDO\ DQG LQYHVWLJDWRUV DSSURDFKHG WKH YHKLFOH -$&.621 UROOHG GRZQ WKH

ZLQGRZ ORFDWHG RQ WKH GULYHU¶V VLGH RI WKH YHKLFOH 7)2 +HDO\ DVNHG -$&.621 IRU KLV OLFHQVH

DQG UHJLVWUDWLRQ DQG LQIRUPHG KLP WKDW KH KDG EHHQ VWRSSHG IRU GULYLQJ DW D UDWH DERYH WKH SRVWHG

VSHHG OLPLW -$&.621 DSSHDUHG YLVLEO\ QHUYRXV DQG VKDNLQJ ZKLOH UHPRYLQJ KLV GULYHU¶V OLFHQVH

IURP KLV ZDOOHW DQG KDQGLQJ LW WR 7)2 +HDO\ 7)2 +HDO\ DVNHG -$&.621 ZKHUH KH ZDV

FXUUHQWO\ OLYLQJ -$&.621 VWDWHG WKDW KH KDG EHHQ OLYLQJ ZLWK KLV PRWKHU IRU DSSUR[LPDWHO\

VHYHQ \HDUV LQ %URFNWRQ 0DVVDFKXVHWWV

            , DP DZDUH WKDW D SUHYLRXV TXHU\ RI -$&.621 UHYHDOHG WKDW -$&.621 KDG D

FDQFHOHG GULYHU¶V OLFHQVH VWDWXV LQ 0DVVDFKXVHWWV

            %DVHG RQ DOO RI WKH LQIRUPDWLRQ DQG FLUFXPVWDQFHV DYDLODEOH WR 7)2 +HDO\ DQG

LQYHVWLJDWRUV DQG WKH IDFW WKH -$&.621 ZDV D 0DVVDFKXVHWWV UHVLGHQW EXW GLG QRW SRVVHVV D YDOLG

0DVVDFKXVHWWV GULYHU¶V OLFHQVH 7)2 +HDO\ DVNHG -$&.621 WR H[LW WKH PRWRU YHKLFOH $V 7)2

+HDO\ DWWHPSWHG WR RSHQ WKH GRRU RI WKH YHKLFOH -$&.621 SODFHG KLV IRRW RQ WKH EUDNH DQG

VKLIWHG WKH YHKLFOH LQWR GULYH 7)2 +HDO\ SODFHG KLV ULJKW KDQG LQVLGH RI WKH RSHQ ZLQGRZ RI WKH

YHKLFOH SODFHG KLV KDQG RQWR -$&.621¶V VKRXOGHU DQG LQVWUXFWHG -$&.621 QRW WR IOHH

-$&.621 KHVLWDWHG DQG WKHQ DFFHOHUDWHG WKH YHKLFOH DW D KLJK UDWH RI VSHHG

            7KH PRYLQJ YHKLFOH GUDJJHG 7)2 +HDO\ IRU VHYHUDO IHHW XQWLO LWV PRPHQWXP FDXVHG

7)2 +HDO\ WR EH WKURZQ WR WKH JURXQG ZLWK VXFK IRUFH WKDW KLV ILUHDUP ZDV GLVORGJHG IURP KLV KLS

7)2 +HDO\¶V KHDG DQG ERG\ KLW WKH JURXQG IRUFHIXOO\ DQG 7)2 +HDO\¶V ILUHDUP VOLG IRU

DSSUR[LPDWHO\  IHHW




                                                
         Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 7 of 10




            7)2 +HDO\ DQG LQYHVWLJDWRUV EHJDQ WR SXUVXH -$&.621 ZKR ZDV DW WKDW SRLQW

IOHHLQJ DW D KLJK UDWH RI VSHHG -$&.621 HQWHUHG WKH SDUNLQJ ORW RI D :DO0DUW ORFDWHG DW 

0HPRULDO 'ULYH $YRQ 0DVVDFKXVHWWV

            ,QYHVWLJDWRUV EULHIO\ ORVW VLJKW RI -$&.621 DQG VXEVHTXHQWO\ REVHUYHG

-$&.621 VZHUYH DURXQG VHYHUDO YHKLFOHV DQG SHGHVWULDQV DQG DFFHOHUDWH RXW RI WKH :DO0DUW

SDUNLQJ ORW DW D KLJK UDWH RI VSHHG -$&.621 WKHQ WXUQHG ULJKW RQWR 5RXWH  DQG LJQRULQJ

WUDIILF VLJQDOV VWDUWHG GULYLQJ RQ WKH ZURQJ VLGH RI WKH URDG LQ DQ DWWHPSW WR GULYH DURXQG RWKHU

YHKLFOHV +H PDGH QXPHURXV WXUQV EHIRUH HQWHULQJ 5RXWH  KHDGLQJ QRUWKERXQG 2QFH RQ

5RXWH  -$&.621¶V YHKLFOH DFFHOHUDWHG WR DSSUR[LPDWHO\  PLOHV SHU KRXU LQ WKH EUHDNGRZQ

ODQH $IWHU KH DWWHPSWHG WR FURVV DOO WKUHH WUDYHO ODQHV -$&.621 ORVW FRQWURO RI WKH YHKLFOH DQG

FUDVKHG KHDGRQ LQWR WKH JXDUGUDLO 7KH YHKLFOH VSXQ RXW DQG FDPH WR D VWRS EHWZHHQ WKH VHFRQG

DQG WKLUG WUDYHO ODQHV

            -$&.621 H[LWHG WKH YHKLFOH DQG UDQ DFURVV WKH VRXWKERXQG WUDYHO ODQHV RI 5RXWH

 DQG ZDV DOPRVW VWUXFN VHYHUDO WLPHV E\ RQFRPLQJ WUDIILF $IWHU EULHIO\ ORVLQJ VLJKW RI

-$&.621 PHPEHUV RI ODZ HQIRUFHPHQW JDWKHUHG WR VHDUFK IRU KLP

            $W DSSUR[LPDWHO\  SP ZKLOH GULYLQJ LQ 5DQGROSK 0DVVDFKXVHWWV

0DVVDFKXVHWWV 6WDWH 7URRSHU -DVRQ $EUDPRVNL ³7URRSHU $EUDPRVNL´ REVHUYHG D SHUVRQ

VXEVHTXHQWO\ LGHQWLILHG DV -$&.621 UXQQLQJ LQWR DQG REVWUXFWLQJ WUDIILF RQ &DQWRQ 6WUHHW D

KHDYLO\ WUDYHOHG URDGZD\ FDXVLQJ IUXVWUDWHG SDVVLQJ PRWRULVWV WR EHHS WKHLU KRUQV DQG SRLQW DW

-$&.621

            7URRSHU $EUDPRVNL DFWLYDWHG KLV HPHUJHQF\ OLJKWV WR JHW -$&.621¶V DWWHQWLRQ

DQG H[LWHG KLV FUXLVHU ZKLOH LGHQWLI\LQJ KLPVHOI DV D ODZ HQIRUFHPHQW RIILFHU &RQFHUQHG IRU KLV


                                                
          Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 8 of 10




RZQ VDIHW\ 7URRSHU $EUDPRVNL ZLWKGUHZ KLV ILUHDUP ZKLOH YHUEDOO\ FRPPDQGLQJ -$&.621 WR

SODFH KLV KDQGV LQ WKH DLU -$&.621 FRPSOLHG DQG ZDV GLUHFWHG WR WKH JURXQG E\ 7URRSHU

$EUDPRVNL 7URRSHU $EUDPRVNL DSSURDFKHG -$&.621 DQG SODFHG KLP LQWR FXVWRG\ XVLQJ

KDQGFXII UHVWUDLQWV 7URRSHU $EUDPRVNL REVHUYHG -$&.621 WR EH RXW RI EUHDWK DQG VZHDWLQJ

ZLWK VFUDSHV RQ KLV KDQGV DQG EDUH IHHW 7URRSHU $EUDPRVNL EHOLHYHG WKHVH LQMXULHV WR EH

FRQVLVWHQW ZLWK WKRVH WKDW PLJKW KDYH RFFXUUHG IURP UXQQLQJ WKURXJK WKH ZRRGV

             -$&.621 VWDWHG WKDW KH ZDV FRQIXVHG DQG GLG QRW NQRZ ZK\ WKH SROLFH ZHUH

FKDVLQJ KLP -$&.621 ZDV SURYLGHG KLV Miranda ZDUQLQJV ZKLFK KH LQGLFDWHG KH XQGHUVWRRG

-$&.621 ZDV VHDUFKHG SODFHG LQWR DQ 063 YHKLFOH DQG WUDQVSRUWHG WR WKH 063 + 0LOWRQ

%DUUDFNV ORFDWHG LQ 0LOWRQ 0DVVDFKXVHWWV

             -$&.621 ZDV ODWHU WUDQVSRUWHG WR %HWK ,VUDHO 'HDFRQHVV +RVSLWDO LQ 0LOWRQ

0DVVDFKXVHWWV WR EH WUHDWHG IRU PLQRU OHJ LQMXULHV VXVWDLQHG GXULQJ WKH PRWRU YHKLFOH FUDVK

7KHUH DIWHU -$&.621 UHFHLYHG LQLWLDO WUHDWPHQW , LQIRUPHG -$&.621 WKDW KH ZDV LQ FXVWRG\

DQG XQGHU DUUHVW E\ WKH 063 DQG UHDG KLP KLV Advise of Rights and Waiver YLD $7) ()RUP

      , H[SODLQHG WR -$&.621 ZK\ KH ZDV SXOOHG RYHU DQG VXEVHTXHQWO\ DUUHVWHG

-$&.621 VWDWHG WKDW KH UHPHPEHUHG EHLQJ SXOOHG RYHU EHLQJ DVNHG IRU KLV OLFHQVH DQG

UHJLVWUDWLRQ DQG EHLQJ DVNHG KRZ ORQJ KH KDG OLYHG DW KLV UHVLGHQFH , WROG -$&.621 WKDW DV

VRRQ DV 7)2 +HDO\ RUGHUHG -$&.621 WR H[LW WKH YHKLFOH -$&.621 GLG QRW FRPSO\ DQG LQVWHDG

DFFHOHUDWHG WKH YHKLFOH DQG GURYH DZD\ ,Q VXP DQG VXEVWDQFH -$&.621 VDLG WKDW DW WKDW SRLQW

KH ZDV VFDUHG -$&.621 VDLG WKDW KH UHPHPEHUHG WKH WLPH SHULRG LPPHGLDWHO\ EHIRUH KH

FUDVKHG WKH YHKLFOH LQFOXGLQJ GULYLQJ DW D KLJK UDWH RI VSHHG RQ WKH KLJKZD\




                                                
        Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 9 of 10




            -$&.621 DGPLWWHG KDYLQJ IHORQ\ FRQYLFWLRQV DQG WKDW KH ZDV FXUUHQWO\ RQ

SUREDWLRQ

            , DVNHG -$&.621 LI KH KDG EHHQ UHFHQWO\ RXW RI WKH VWDWH RI 0DVVDFKXVHWWV

-$&.621 LQLWLDOO\ VDLG QR DQG VXEVHTXHQWO\ VDLG KH KDG EHHQ LQ 3HQQV\OYDQLD -$&.621 ODWHU

VDLG WKDW KH ZDV LQ <RUN ZKLFK , NQRZ WR EH D WRZQ LQ 3HQQV\OYDQLD

            7)2 +HDO\ VXEVHTXHQWO\ VRXJKW PHGLFDO DWWHQWLRQ DQG ZDV HYDOXDWHG DW 6RXWK

6KRUH +RVSLWDO LQ :H\PRXWK 0DVVDFKXVHWWV 0HGLFDO WHVWLQJ UHYHDOHG WKDW 7)2 +HDO\ KDG

EXOJLQJ GLVNV LQ KLV EDFN D VKRXOGHU LQMXU\ DQG PLQRU LQMXULHV RQ KLV NQHHV DQG HOERZV

                                        &21&/86,21

            %DVHG RQ WKH DERYH , KDYH SUREDEOH FDXVH WR EHOLHYH DQG , GR LQ IDFW EHOLHYH WKDW

RQ RU DERXW -XO\   -$&.621 YLRODWHG  86&   E\ IRUFLEO\ DVVDXOWLQJ UHVLVWLQJ

RSSRVLQJ LPSHGLQJ LQWLPLGDWLQJ DQG LQWHUIHULQJ ZLWK D IHGHUDO RIILFHU ZKLOH WKDW RIILFHU ZDV

HQJDJHG LQ RU RQ DFFRXQW RI WKH SHUIRUPDQFH RI KLV RIILFLDO GXWLHV




                                                
       Case 1:20-mj-05259-JGD Document 1-1 Filed 08/27/20 Page 10 of 10




           , UHVSHFWIXOO\ UHTXHVW WKDW WKH &RXUW LVVXH D FULPLQDO FRPSODLQW FKDUJLQJ -$&.621

ZLWK WKLV FULPH DQG DQ DUUHVW ZDUUDQW IRU -$&.621

     6LJQHG HOHFWURQLFDOO\ DQG VZRUQ WR WHOHSKRQLFDOO\ LQ DFFRUGDQFH ZLWK )HGHUDO 5XOH RI

&ULPLQDO 3URFHGXUH 3  RQ $XJXVW  



                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                     %5,$1 3 +,**,16

                                     6SHFLDO $JHQW %XUHDX RI $OFRKRO 7REDFFR )LUHDUPV

                                     ([SORVLYHV


                                                              Aug 27, 2020
(OHFWURQLFDOO\ VXEVFULEHG DQG WHOHSKRQLFDOO\ VZRUQ WR EHIRUH PH WKLV BB GD\ RI $XJXVW 




BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

+2125$%/( -8',7+ * '(,1

81,7(' 67$7(6 0$*,675$7( -8'*(




                                                
